Citation Nr: 1533307	
Decision Date: 08/05/15    Archive Date: 08/11/15

DOCKET NO.  14-33 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE


Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Massachusetts Department of Veterans Services


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from April 1961 to October 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  The Board construes the Veterans' July 2012 statement as a timely notice of disagreement with the RO's June 2012 decision.  See July 12, 2012 Statement in Support of Claim.  Thus, the merits issue is properly before the Board, and this case does not involve a petition to reopen service connection.  See, e.g., August 2014 Statement of the Case.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In an April 2012 addendum to a July 2011 VA audiological examination report, the examiner opined that it was less likely than not that the Veteran's hearing loss was the result of military noise exposure, citing to normal hearing at service separation and a lack of evidence of a "significant change in hearing while the veteran was in the service."

The examination is inadequate for several reasons.  First, it is well-established in case law that service connection for hearing loss disability is not precluded by "normal" hearing at separation.  See Hensley v. Brown, 5 Vet. App. 155 (1993). 
Second, a review of in-service audiometric testing does not reveal "normal" hearing at separation per Hensley.  Prior to November 1967, audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  VA utilizes ISO-ANSI standards in determining hearing loss disabilities.  When converted to ISO-ANSI standards, the September 1961 separation examination reveals readings greater than 20 decibels for both ears at 500 hertz, indicating some level of hearing loss.  See Hensley, 5 Vet. App. at 157 (threshold for normal hearing is from 0 to 20 decibels, higher readings indicate some level of hearing loss).  Finally, it is unclear whether the examiner meant to cite to the Veteran's September 1961 separation examination report in addressing a "release from active duty physical (09/29/1962)."  An addendum opinion therefore is required to rectify these inadequacies. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the claims file to the July 2011 VA examiner (or another qualified examiner, if unavailable) for clarification.  The claims file, including a copy of this remand, must be provided to the examiner, and the examiner should respond to the following:

(a) Clarify whether the citation to the "release from active duty physical (09/29/1962)" in the April 2012 addendum opinion was intended to reference the Veteran's September 26, 1961 exit examination.  

(b) Convert the September 1961 exit examination from ASA units to ISO-ANSI units.

(c) Then opine as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's bilateral hearing loss was incurred in service or is otherwise related to his conceded noise exposure during service.  In addressing this question, please accept as true that the Veteran sustained acoustic trauma during service, and please do not rely solely on the fact that the Veteran had "normal" hearing at separation from service to support the opinion.

No additional examination of the Veteran is necessary, unless the examiner determines otherwise.

A comprehensive rationale must be provided for any opinion rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why the opinion cannot be made without resorting to speculation.
 
3.  Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




